internal_revenue_service number release date index number ----------------------------------------------------------- ------------------------------------------------------------ ----------------------------------------------------------- ------------------------------------------------ ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-100760-05 date september - - - - - - - -------------------------------------------------------------------------------- ------------------ --------------------------------------- ----------------------------- -------------------------- ---------------------------------------------- --------------------------------------------------------------------------------- legend settlor child a grandchild grandchild trustees trust --------------------------------------------------------------------------------------------------------------- trust a ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- trust b --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- date date date state x state x statue ---------------------------------------------------------------------------------------------------------------- dear ----------------------------------- --------------------------- --------------------------- ------------------- ------------- --------------------------------------------------------------------------------- -------------------------------------------------------------------------------- -------------------------------------------------- - - - - - - this is in response to a letter dated date on behalf of trustees child a grandchild and grandchild requesting rulings concerning the estate and gift_tax and generation-skipping_transfer agst tax consequences of the distribution from a_trust created for the benefit of child a and child a's issue as described below plr-100760-05 facts on date prior to date settlor established trust an irrevocable charitable_lead_trust governed under the law of state x under the terms of trust an annuity is to be paid to charitable organizations selected by the trustee for a year term at the expiration of that term the corpus is to be divided into equal shares per capita for each child grandchild and more remote issue of settlor who was then living each share is to be distributed outright to that child grandchild and more remote issue however if a beneficiary is less than years of age that beneficiary’s share is to be held in a separate trust for his or her benefit under the terms of each separate trust the trustee has the discretion to accumulate the net_income and add it to principal or distribute it in convenient installments but not less often than annually to or for the benefit of the beneficiary or that beneficiary’s issue the trustee is also authorized at any time or from time to time to pay to or apply for the benefit of any one or more or all of the beneficiary and such issue such part or all of the principal of the trust and in such proportions as the trustees shall deem advisable in their absolute discretion for any reason whatsoever even though any such payment or payments shall result in the termination of the trust the remaining principal of the beneficiary’s trust will be distributed to that beneficiary upon the beneficiary attaining age in the event that the beneficiary dies before reaching age the principal will be distributed per stirpes in equal shares to that beneficiary’s issue or if none in equal shares to the issue per stirpes of a parent or more remote ancestor of the beneficiary or if none to the living issue of the settlor further any distribution to an issue or other distributee of the settlor for whom a_trust is already in existence will be added to that trust and any distribution to a beneficiary under age will be held in further trust for the benefit of that beneficiary if there is no living issue or other beneficiary the principal will be distributed to one or more charitable organizations selected by the trustees terminate no later than years after the death of the last survivor of all the issue of settlor’s parents and the issue of a specific individual who were living on date when trust was created under the terms of trust trust and any trust created under it’s terms must trust terminated on the expiration of the year term on date at that time in accordance with the trust instrument trust was divided into equal shares for the settlor’s children grandchildren and more remote issue one such beneficiary child a had not attain age on date accordingly under the terms of trust his share was held in further trust trust a under the terms described above the trustees of trust a are unrelated to child a and child a’s issue as noted above when child a reaches age the principal of trust a is to be distributed to child a the trustees of trust a trustees executed trust b on date for the benefit of child a and his issue the trustees pursuant to their distributive power under trust a on child a’s death the trust b corpus will be distributed in accordance with under the terms of trust b the net_income will be paid or applied to the benefit of plr-100760-05 as described above propose to distribute the principal of trust a to trust b trustees are the trustees of trust b any one or more of child a and his children no less often than annually however the trustees may in their discretion add any or all of the net_income to principal in addition the trustees may in their absolute discretion distribute any or all of the principal to or for the benefit of one or more of child a and his children at any time for any reason the trustees have the powers granted to trustees under the laws of state x and at all times at least one-half of the trustees must be independent trustees trust b also provides that no beneficiary who is acting as a trustee shall exercise or participate in the exercise of any of the discretionary powers of the trustees to distribute income or principal to himself or herself and no trustee shall pay or apply the income or principal of the trust for his or her own pecuniary benefit or the discharge of his or her legal obligations the provisions of trust b will be governed by the laws of state x child a’s exercise of a limited testamentary power to appoint the trust principal among his living children and or the estate of any deceased child the exercise of any power_of_appointment over the assets of trust b will not be effective unless the property subject_to the exercise is i paid outright to an individual or ii paid to one or more trusts for the benefit of an individual that terminates before that individual’s death or is in included in that individual’s gross_estate any exercise of the power may be made for the benefit of any one or more permissible appointees and as to any appointee upon any present future vested or contingent estate outright or in trust in default of child a’s exercise of the power the principal will be divided into shares one for each living child of child a and one for each deceased child who is survived by living issue the shares will be distributed to the living children and to the estate of any deceased child if there are no living issue of child a the principal will be paid to any of settlor’s living issue who is in the generational group defined as settlor’s issue who are in a higher or same generation defined under sec_2651 as child a’s children otherwise the principal will be distributed to one or more charitable organizations selected by the trustees pursuant to child a’s exercise of his power_of_appointment must terminate in all events no later than the termination_date set forth under trust in addition the administrative provisions of trust b will be modified so that the powers of the trustees will be limited to powers granted to trustees under the laws of state x resulting in a limitation rather than an expansion of the trustee powers any trust created pursuant to the terms of trust b including any trust created state x statue provides plr-100760-05 a trustee who has the absolute discretion under the terms of a testamentary instrument or irrevocable inter_vivos_trust agreement to invade the principal of a_trust for the benefit of one or more proper objects of the exercise of the power may exercise such discretion by appointing all or part of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument provided however that the exercise of discretion a does not reduce any fixed interest of any income_beneficiary of the trust b is in favor of the proper objects of the exercise of the power and c does not violate the limitations of state x statute addressing limitations on powers and immunities of executors and testamentary trustees not applicable in this case you represent that there have been no additions to trust or trust a after date the trustees have requested the following rulings the distribution will not subject distributions from trust a or trust b to the generation-skipping_transfer_tax the distribution to trust b will not constitute a gift by child a or his children that is subject_to federal gift_tax the distribution to trust b will not subject the assets of trust b to inclusion in the gross_estate of child a or the gross_estate of any his children for federal estate_tax purposes and the distribution will not cause any person to be treated as the owner of any portion of trust b for federal_income_tax purposes under sec_671 - law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst section b a of the tax_reform_act_of_1986 the act vol c b and ' b i of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of plr-100760-05 ' b a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under ' b b or b will not cause the trust to lose its exempt status unless specifically provided otherwise the rules of ' b are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes thus these rules generally do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the gst provisions if - either i the terms of the governing instrument of the exempt trust authorize distribution to a new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 example provides that in grantor established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income to one or more of the group consisting of a a’s spouse or a’s issue the trustee is also authorized to distribute all or part of the trust principal to one or more trusts for the benefit of a a’s spouse or a’s issue under terms specified by the trustee in the trustee’s discretion any trust established under trust however must terminate years after the death of the last child of a to die who was alive at the time trust was executed trust will terminate on the death of a at which time the remaining principal will be distributed to a’s issue per stirpes in the trustee distributes part of trust’s principal to a new trust for the benefit of b and c and their issue plr-100760-05 the new trust will terminate years after the death of the survivor of b and c at which time the trust principal will be distributed to the issue of b and c per stirpes the terms of the governing instrument of trust authorize the trustee to make the distribution to a new trust without the consent or approval of any beneficiary or court in addition the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of trust extending beyond any life in being at the date of creation of trust plus a period of years plus if necessary a reasonable period of gestation therefore neither trust nor the new trust will be subject_to the provisions of the gst tax trust pursuant to which trust a was established was irrevocable on date which was before date further it has been represented that there have been no additions made to trust or trust a after date accordingly trust a is currently exempt from the gst tax under sec_26_2601-1 under the terms of trust a the trustees are authorized to pay to or apply for the benefit of any one or more or all of child a and child a’s issue such part or all of the trust principal in their absolute discretion for any reason whatsoever even though any such payment or payments shall result in the termination of the trust in addition the terms of trust b incorporate the same rule_against_perpetuities provision contained in trust that applies to trust a and therefore do not extend the time for vesting of any beneficial_interest beyond the period provided for under trust a accordingly we conclude that the trustee’s exercise of the power to distribute the income and principal of trust a to trust b will not cause distributions from trust a or trust b to be subject_to the gst tax provisions under sec_2601 see sec_26_2601-1 and a further the modifications to the administrative provisions contained in trust b will not cause distributions from trust a or trust b to be subject_to the gst tax provisions under sec_2601 ruling property by gift during the year by an individual or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust sec_2512 provides that where property is transferred for less than an sec_2501 imposes a gift_tax for each calendar_year on the transfer of sec_25_2511-1 of the gift_tax regulations provides that donative_intent plr-100760-05 on the part of the transferor is not an essential element of the gift_tax and that the application of the gift_tax is based on the objective facts of the transfer and the circumstances under which it is made rather than the subjective motives of the donor however there are certain types of transfers to which the tax is not applicable it is applicable only to a transfer of a beneficial_interest in property and not applicable to a transfer of bare_legal_title to a trustee a transfer by a trustee of trust property in which the trustee has no beneficial_interest does not constitute a gift by the trustee but such a transfer may constitute a gift by the creator of the trust if until the transfer the creator had the power to change the beneficiaries by amending or revoking the trust in this case settlor had established trust which was irrevocable and had not retained the right to alter or amend trust likewise trust a created for the benefit of child a pursuant to the terms of trust was irrevocable and could not be altered or amended by settlor child a or any issue of child a the assets of trust a will be distributed to trust b by the trustees who have no beneficial_interest in trust a pursuant to their discretionary authority under the terms of trust a and state x statute accordingly based on the facts submitted and representations made we conclude that the distribution by the trustees of the principal of trust a to trust b will not constitute a gift by child a grandchild or grandchild that is subject_to federal gift_tax ruling sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated all property to the extent of the interest therein of the decedent at the time of his death value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in a case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom right to designate the person or persons who shall possess or enjoy the transferred property or the income therefrom includes a reserved power to designate the person or persons to receive the income from the transferred property during the decedent's life sec_2033 provides that the value of the gross_estate shall include the value of sec_20_2036-1 of the estate_tax regulations provides that the phrase sec_2036 provides that the value of the gross_estate shall include the plr-100760-05 or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death with respect to such a power it is immaterial i whether the power was exercisable alone or only in conjunction with another person or persons whether or not having an adverse_interest ii in what capacity the power was exercisable by the decedent or by another person or persons in conjunction with the decedent and iii whether the exercise of the power was subject_to a contingency beyond the decedent's control which did not occur before his death eg the death of another person during the decedent's lifetime the phrase however does not include a power over the transferred property itself which does not affect the enjoyment of the income received or earned during the decedent's life nor does the phrase apply to a power held solely by a person other than the decedent but for example if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee sec_20_2036-1 provides that the term use possession right to the income or other enjoyment of the transferred property is considered to have been retained by or reserved to the decedent to the extent that the use possession right to the income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three-year period ending on the date of the decedent's death value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines a general_power_of_appointment as a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate to distribute the assets of trust a to trust b pursuant to their discretionary authority under the terms of trust a and state x statute further as described above at least one-half of the trustees must be independent trustees and no beneficiary who is acting as a trustee shall exercise or participate in the exercise of any of the discretionary as noted above the trustees who have no beneficial_interest in trust a propose sec_2041 provides that the value of the gross_estate shall include the under the terms of trust b child a’s testamentary power to appoint the principal plr-100760-05 powers of the trustees to distribute income or principal to himself or herself also no trustee shall pay or apply the income or principal of the trust for his or her own pecuniary benefit or the discharge of his or her legal obligations accordingly we conclude that the assets held in trust b will not be included in the gross_estate of child a or the gross_estate of grandchild or grandchild under sec_2036 or sec_2038 see revrul_54_153 1954_1_cb_185 of trust b is limited to his living children and or the estate of any deceased child the terms of trust b specifically provide that the class of permissible appointees shall exclude the donee of the power the donee’s estate the donee’s creditors and the creditors of the donee’s estate thus child a will not have a general_power_of_appointment under the terms of trust b accordingly the trust b corpus will not be includible in child a’s gross_estate under sec_2041 ruling j of chapter that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_1_671-2 provides that for purposes of subchapter_j a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust sec_678 provides that a person other than the grantor shall be treated as sec_671 provides that where it is specified in subpart e of part i of subchapter you have represented that settlor does not have any powers over trust or trust a that would result in settlor being treated as the owner of either trust and that the terms of trust b will not cause settlor to be treated as the owner of any portion of trust b additionally you have represented that no beneficiary has transferred or will transfer any assets to trust b based solely on the facts submitted and the representations made we conclude as follows plr-100760-05 settlor is the grantor of trust b additionally the transfer of assets from trust a to trust b will not cause settlor the trustees or any beneficiary of trust a or trust b to be treated as the owner of any portion of trust a or trust b except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion as to whether settlor was or is an owner of trust a or trust b under sec_675 this ruling is directed only to the taxpayers trustees of trust a trustees of trust b child a grandchild and grandchild requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosures sincerely george masnik chief branch associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copy of this letter
